DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 Response to Amendment
This action is in response to the amendment filed on 1/31/2022, wherein:
Claims 1-10 are currently pending; and
Claims 1-6 and 8-10 have been amended.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the modular structure movably coupled to the invariant structure and being fixed in a cabin fit-out of claim 1 (presently no movable coupling or fastening means is shown in any of the figures); the seat extension couple being “slidably mounted with the invariant structure of the shell” and “fastened” in claim 6; the outer face of the modular portion and invariant portions of the shell, which each comprise an upper portion forming a substantially flat and substantially horizontal surface for placing objects in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims(s) 1 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite that there are a plurality of units, each comprising a respective seat and seat extension couple, “arranged in a staggered configuration such that a seat, in a seat row of the respective seat and seat extension couple is juxtaposed laterally with a different seat of a different seat and seat extension couple in a succeeding row.” The term “juxtaposed” is not recited in the originally filed disclosure. Merriam-Webster Dictionary defines “juxtapose” as “to place (different things) side by side (as to compare them or contrast them or to create an interesting effect).” As presently phrased, a seat in a first row is “placed side by side” laterally with a different seat of a different unit in a succeeding row. It is presently unclear how the seats can be side-by-side yet in two different rows. 
In line 20 of claim 1, “the seat” is recited. In lines 2-3 of claim 1, a plurality of units each comprising a respective seat are recited. As there are a plurality of seats, it is unclear which is being referred to as “the seat” in line 20. To be in agreement with the rest of the phrasing in the claim, it appears as though “the seat” in line 20 should be replaced with “the respective seat.” 
Claims 2-10 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. As such, each of claims 2-10 is rejected for at least the same rationale outlined above with respect to claim 1. 
Claim 6 recites “a first retracted position,” “a second deployed position,” and “an intermediate position between the first retracted position and the second deployed position.” Claims 1 and 2, from which claim 6 draws dependency, recite a first position being a minimum length, a second position being a maximum length, and a third position being an intermediate length between the first and second positions. It is presently unclear if the positions of claim 6 are intended to be three additional positions to those already recited in claims 1 and 2 such that there are 6 distinct positions, or if the positions of claim 6 are “the first, second, and third” positions of claims 1 and 2. In the first instance, it is unclear how the seat can be fixed throughout use in one of the three positions of claim 2 and also fastened into one of the other three positions outlined in claim 6. 
Claim 7 recites that the hollow volume includes an area, adjacent to the footrest area, being arranged in order to increase a length of the footrest area and/or to form and/or integrate spaces for storing objects is unclear as it is narrative in form. The aforementioned functional recitation has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set for in 35 USC §112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2012/140515 A1 to Foucher et al.
Re: Claim 1. As best understood due to indefiniteness, Foucher et al. teaches a cabin of a vehicle for transporting passengers (Fig. 1), wherein the cabin has a longitudinal direction and includes within the cabin a plurality of units, each unit comprising a respective seat (14B,14C) and a seat extension couple (50A,50B), the seat extension couple is in front of the seat in the respective seat and seat extension couple, wherein the plurality of units are arranged in a staggered configuration such that a seat, in a seat row of the respective seat and seat extension couple is juxtaposed laterally with a different seat of a different seat and seat extension couple in a succeeding seat row (Figs. 3-4) , wherein each one of the seat extension couples comprises: 
a shell having a first end and a second end connected to and longitudinally spaced apart from one another (Figs 3-4, housing having top and side walls with a rear, first end and a second, front end),
wherein the first end is an invariant structure with fixed and equal dimensions and includes a rear opening facing the respective seat of the respective seat and seat extension couple (See Figs. 7-8; housing into which 66 is stored or extended from), the rear opening being determined by a hollow volume open towards the rear and facing a passenger on the seat, and a footrest area inside said hollow volume (See Figs. 7-8), 
wherein the second end includes a modular structure (66, extension) movable coupled to the invariant structure such that the position of the modular structure relative to the invariant structure is selectable between at least a first position and a second position (See Figures 3-4 wherein 66 is extended as compared to Figures 5-6 wherein 66 is retracted), 
wherein a length between the first end and the second end of the shell is selectively variable via selection of the position of the modular structure relative to the invariant structure (Figures 3-4 in view of Figs. 5-6), where a fit-out arrangement of the cabin in a predetermined fit-out arrangement configuration of the cabin effects selection of the position of the modular structure, and wherein the length is fixed throughout use of the seat extension couple by passengers intended to travel in said cabin. The italicized portion of claim 1 is interpreted to be an intended use of the invention. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). The extension as taught by Foucher et al. could also be fixed throughout use such as all of the extensions being initially stored upon boarding by passengers with an instruction by a flight attendant to not extend the extensions (e.g. similar to being instructed to keep seat backs upright and tray tables locked) or the passengers just all electing to not extend the extensions. As claim 1 does not presently recite structure for fixing the invariant and modular structures relative to one another such that a passenger is incapable of extending or retracting the same during use, it is merely an intended/preferred use of the movably coupled structures. 
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Foucher does not teach a fixed relationship between the invariant and modular structures by use of a passenger, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647